IN THE SUPREME COURT OF THE STATE OF NEVADA


                      SFR INVESTMENTS POOL 1, LLC, A                          No. 79290
                      NEVADA LIMITED LIABILITY
                      COMPANY,
                      Appellant,
                      vs.
                      BANK OF NEW YORK MELLON, F/K/A
                      BANK OF NEW YORK, AS TRUSTEE,                       FILE
                      IN TRUST FOR REGISTERED                              MAY 2 2022
                      HOLDERS OF CWABS, INC., ASSET-
                                                                                 BRowt4
                      BACKED CERTIFICATES, SERIES
                      2005-IM3, A/K/A THE BANK OF NEW                        CI PUN CLERK

                      YORK MELLON, F/K/A THE BANK OF
                      NEW YORK AS TRUSTEE FOR
                      CERTIFICATEHOLDERS CWABS, IN.
                      ASSET-BACKED CERTIFICATES,
                      SERIES 2005-IM3,
                      Respondent.




                                              ORDER OF AFFIRMANCE
                                  This is an appeal from a district court final judgment in a
                      judicial foreclosure and quiet title action. Eighth Judicial District Court,
                      Clark County; Eric Johnson, Judge.'
                                  The district court granted judgment for respondent, concluding
                      that the first deed of trust survived the HOA's 2013 foreclosure sale. As the
                      basis for its conclusion, the district court found that respondent's agent
                      (Miles Bauer) tendered the superpriority portion of the HOA's lien such that


                             'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                      is not warranted in this appeal.
SUPREME COURT
     OF
     NEVADA

II)) 1947A   affigm                                                              2-z-(6032
                     the deed of trust was not extinguished by the foreclosure sale. In so doing,
                     the district court determined that respondent was not time-barred from
                     asserting its tender "claim" because respondent referenced the tender in its
                     January 20, 2015, interrogatory responses and filed an amended complaint
                     asserting a quiet title claim on January 21, 2015, such that appellant was
                     sufficiently apprised of the tender "claim" within any applicable limitations
                     period.
                                 After briefing in this appeal was completed, we decided U.S.
                     Bank, N.A. v. Thunder Properties, Inc., 138 Nev., Adv. Op. 3, 503 P.3d 299
                     (2022), wherein we held that NRS 11.220s four-year limitations period
                     governs a deed of trust beneficiary's quiet title claim in situations such as
                     in this case. Thus, under Thunder Properties, respondent's 2015 quiet title
                     claim was timely under any conceivable accrual date of NRS 11.220s
                     limitations period. See id. at 306 ("[T]he statute of limitations should not
                     run against a lienholder until it has something closely analogous to 'notice
                     of disturbed possession, such as repudiation of the lien." (quoting Berberich
                     v. Bank of Am., N.A., 136 Nev. 93, 97, 460 P.3d 440, 443 (2020))).
                     Consequently, the district court correctly determined that respondent's
                     quiet title claim was timely.2 See Holcomb Condos. Homeowners' Ass'n v.
                     Stewart Venture, LLC, 129 Nev. 181, 186-87, 300 P.3d 124, 128 (2013)
                     ("[T]he application of the statute of limitations is a question of law that this
                     court reviews de novo."); Winn v. Sunrise Hosp. & Med. Ctr., 128 Nev. 246,
                     253, 277 P.3d 458, 463 (2012) ("The appropriate accrual date for the statute
                     of limitations is a question of law only if the facts are uncontroverted."


                           2Insofaras appellant suggests that respondent needed to specifically
                     plead "tendee as a "claim" in its complaint or reference "tendee therein, we
                     are not persuaded, at least under the facts of this case.
SUPREME COURT
          OF
       NEVADA


10)   t947A    QC*                                          2
                      (internal alteration and quotation marks omitted)). In light of the
                      foregoing, we
                                   ORDER the judgment of the district court AFFIRMED.3



                                                                   , C.J.
                                             Parraguirre


                                      .6.4t;
                      Hardesty




                      cc:   Hon. Eric Johnson, District Judge
                            Eleissa C. Lavelle, Settlement Judge
                            Hanks Law Group
                            Wright, Finlay & Zak, LLP/Las Vegas
                            Eighth District Court Clerk




                            3The  Honorable Mark Gibbons, Senior Justice, participated in the
                      decision of this matter under a general order of assignment.
SUPREME COURT
       OF
    NEVADA


Oh 1447A    40011.,                                        3